Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-22 are pending. Claims 1-22 are under examination.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The current abstract does not recite the method steps to obtain the diester of malonic acid. 

Claim Objections
Claims 6-22 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is directed to the indefinite phrase “dissolving malonic acid from calcium malonate”. Dissolving implies the malonic acid is produced and then dissolved.
However, claim 1 does not require the preparation of the malonic acid prior to dissolution. Therefore, it is not understood if the claims require dissolution or preparation of malonic acid or both. 
If production of malonic acid from calcium malonate is being claimed. A step of adding sulfuric acid to calcium malonate would produce gypsum (calcium sulfate) and malonic acid. However, without this step, it is not understood what is being done.
Claim 1 is directed to the indefinite phrase “gypsum reactive crystallizer”. The phrase “gypsum reactive crystallizer” is not an art recognized phrase.
The current specification contemplates “Large gypsum crystal formation…” can be accomplished in an “overflow continuous stirred tank reactor” (par. 217). This is possibly an example of a “gypsum reactive crystallizer”. However, without a definition, the phrase “gypsum reactive crystallizer” is not clear. 
Claim 1 is directed to the indefinite phrase “recrystallizing the dissolved malonic acid”. The word recrystallizing implies a crystallization of malonic acid prior to the recrystallization. However, malonic acid was not previously crystallized. Therefore, it is unclear if one or two crystallizations of malonic acid are being claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. ‘948 (16/349,948) in view of Rekha et al. (A Simple, Efficient, Green, Cost Effective and Chemoselective Process for the Esterification of Carboxylic Acids, Organic Process Research and Development, 13, 769-773, Published 2009).
948 claims the following.
 A process for purifying calcium malonate from cell-containing fermentation broth, said process comprising: separating calcium malonate crystals of at least 10 microns in diameter in cell- containing fermentation broth by one or more centrifugation steps; generating dissolved malonic acid and calcium sulfate crystals, comprising adding sulfuric acid to the calcium malonate crystals from the fermentation broth in a gypsum reactive crystallizer; and recrystallizing the dissolved malonic acid in a malonic acid crystallizer.

Rekha et al. teach the diester of malonic acid being produced by reacting dimethylcarbonate with malonic acid in the presence of sulfuric acid (p. 771, Table 2 item 22 and p. 770 right column).
Concerning the reflux, Rekha et al. does teach refluxing (p. 771, Table 2).
Concerning distillation, Rekha et al. teach distillation is used to isolate a product (p. 773 right column).
	It would have been obvious to have combined the claimed invention of 948 with the teachings of Rekha et al. to arrive at the instant invention with a reasonable expectation of success. 
For example, it would have been obvious to have utilized the recrystallized malonic acid claimed by 948 as a source for the malonic acid taught by Rekha et al. (p. 771, Table 2 item 22 and p. 770 right column) to arrive at the instant invention. The ordinary artisan would have done so to satisfy a need  for a source of malonic acid.
The ordinary artisan would have used refluxing temperatures because Rekha et al. teach refluxing (p. 771, Table 2). MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
This is a provisional nonstatutory double patenting rejection.

Examiner’s Note:
The closest prior art is ‘614 (USPGPub 2017/0362614, Published 12-2017. As cited as D1 in the Written Opinion for the PCT). 614 does not pertain to the current invention because 614 does not teach separating calcium malonate from a fermentation broth by centrifugation.
The fermentation broth is defined in paragraph 46 of the current specification as a mixture comprising a fermentation medium (liquid; comprising, for example, organic acids, salts, metals, sugars) and biomass (solid; comprising, for example, cells and cell debris).
The definition requires biomass to be present when the calcium malonate is being separated from a fermentation broth by centrifugation.
614 does teach precipitation of malonate from fermentation broth by addition of calcium hydroxide, carbonate and chloride (Example 23, par. 216). 
However, 614 teach centrifugation of the malonic acid doped fermentation broth then addition of the CaCl2 to the clarified supernatant fraction with precipitation of the calcium malonate (Example 23, par. 216). This process is materially different from the currently claimed process.

Conclusion
Claims 1-22 are rejected. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628